James Coffield died in 1843. By his will the defendant Margaret was appointed his executrix; and he bequeathed that "Eugene Coffield (the plaintiff) should receive a plain, practical education at the expense (24)  of his estate." The plaintiff was then a boy about 11 years of age, living with the testator, his uncle, in the county of Chowan. Soon after the death of his uncle, the plaintiff's mother carried him to Baltimore in the State of Maryland, and filed this bill, praying for an allowance of such sums, annually, as would be necessary to give him a "plain, practical education" in Baltimore.  The defendants were willing to pay what would be necessary to give the plaintiff a plain, practical education in the county of Chowan, but objected to paying what might be necessary in Baltimore. It is admitted that in the expense of his education, clothes, board, and medical bill, if any are incurred, are to be included, as well as the expense of tuition and school books.  They submit to do what the court may decree.
The case was continued from term to term in the Superior Court, until Spring Term, 1846, when there was a declaration that the plaintiff was entitled according to the prices in Baltimore, and a decree referring it to the master to inquire what was a proper allowance; from which the defendants appealed.
We agree with the court below, that the plaintiff is entitled to a sum necessary to defray the expenses of obtaining the education intended, whether he remained in the county of Chowan under the supervision of the defendants or was taken by his mother to the city of Baltimore.  But, we think, the sum necessary must be estimated *Page 31 
according to the prices in Chowan, where the testator had his domicile, and not according to the Baltimore prices.  If a departure is made from the domicile, there is no better reason for stopping at the city of Baltimore than at London or Paris.
We are also of opinion that the plaintiff is entitled to recover  (25) such a sum as will pay his mother, or any other friend, for the expenses incurred for his clothes, board, tuition, books, etc., according to the Chowan prices, during the time that he has been actually kept at school. If during the time he has been kept at school he has acquired a "plain, practical education," by which we understand a good English education, without reference to the languages or the learning taught at the universities, then the plaintiff, who is now 18 years of age, will be entitled to a decree for the sum which has been expended upon his education, having reference to the prices in Chowan. But if during the six years that this bill has been pending the plaintiff has not received such an education, he is entitled to a decree for such a sum as will now enable him to finish his education, and also to pay any expense that may have been incurred while he has been kept at school.
The decree below must be reversed, with costs in this Court, and a reference be made to the clerk to ascertain how long the plaintiff has been kept at school, at what expense for clothes, board, tuition, school books, medical charges, etc., while at school, according to the rate of charges in the county of Chowan; whether the plaintiff has obtained a plain, practical education; if not, then what yearly allowance, according to the prices in the county of Chowan, ought to be made to enable him to do so.
PER CURIAM.                                   Reversed.